The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                    February 24, 2015

                                   No. 04-12-00430-CR

                                  Charles ARRINGTON,
                                         Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR1663
                       Honorable Sharon MacRae, Judge Presiding


                                      ORDER
       The record on remand from the Court of Criminal Appeals in the above styled and
numbered cause has been received. The above cause has been set for formal submission ON
BRIEFS ONLY and without additional briefing before this court on March 17, 2015, before a
panel consisting of Chief Justice Marion, Justice Barnard and Justice Chapa.


      It is so ORDERED on the 24th day of February, 2015.


                                                 PER CURIAM


ATTESTED TO:      ____________________________
                  Keith E. Hottle
                  Clerk of Court